                  Case 20-50715-BLS           Doc 5       Filed 08/18/20        Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


    In re:                                                              Chapter 7

    HERITAGE HOME GROUP, LLC, et al.,1                                  Case No. 18-11736 (BLS)

                                 Debtors.                               (Jointly Administered)



    ALFRED T. GIULIANO, in his capacity as                              Adv. Proc. No. 20-50715 (BLS)
    Chapter 7 Trustee of HERITAGE HOME GROUP,
    LLC ,et al.,

                                 Plaintiff,

    vs.

    WATKINS AND SHEPARD TRUCKING, INC.,

                                 Defendant.

             ORDER APPROVING STIPULATION EXTENDING DEADLINE FOR
                   DEFENDANT TO RESPOND TO THE COMPLAINT

             Upon consideration of the Stipulation Extending the Deadline for Defendant to

Respond to the Complaint (the “Stipulation”), set forth hereto as Exhibit A, it is hereby

ORDERED THAT, the Stipulation is APPROVED.




Dated: August 14th, 2020                      BRENDAN L. SHANNON
Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE




1
  The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers, are:
Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG
Real Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters was
located at 1925 Eastchester Drive, High Point, North Carolina 27265.


DOCS_LA:331562.1 31270/002
